Hill, C. J.
1. While, to constitute the offense of riot, there must be not only a common intent on the part of the two or more persons to do an unlawful act of violence or some other act in a violent and tumultuous manner, and also concert of action in furtherance of such intent, yet this does not mean that the evidence must show any previous plot or conspiracy on the part of the rioters. Both a common intent and concert of action may be inferred from the manner in which the unlawful act of violence is committed. Coney v. State, 113 Ga. 1060 (30 S. E 425) ; Jemley v. State, 121 Ga 346 (49 S. E. 292).
2 The evidence was sufficient to authorize the jury to infer that the criminal act of violence set out in the indictment was committed by the accused in pursuance of a .common intent and with concert of action; and, in the absence of complaint of any error of law, the conviction for riot must be sustained. Judgment affirmed.
Accusation of riot; from city court of Hall county — Judge Foute presiding. August 30, 1912.
W. B. Sloan, G. N. Davis, for plaintiffs in error.
A. G. Wheeler, solicitor, contra.